Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB/A (Mark One) [X] Annual Report to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year ended December 31, 2007. [ ] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 000-27773 ASPIRE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Maryland 91-1869317 (State or other jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 18 Crown Steel Drive, Unit #310, Markham, Ontario L3R 9X8 (Address of principal executive offices) Registrant's telephone number, including area code: (905) 943-9996 Securities registered pursuant to Section 12(b) of the Act: Title of each Class Name of each Exchange on which Registered Not Applicable None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 Par Value (Title of Class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter prior that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No X Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. Yes No X The issuer's net sales for the most recent fiscal year were $15,590 The aggregate market value of the voting stock held by non-affiliates based upon the last sale price on April 15, 2008 was approximately $287,280. Shares of common stock held by each executive officer and director and by certain persons who own 5% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of April 11, 2008 there were 5,644,905 shares of common stock, par value $0.001 per share, issued and outstanding. Documents Incorporated by Reference: NONE Transitional Small Business Disclosure Format (Check one): Yes No X TABLE OF CONTENTS Page PART I 1 Item 1. Business 7 Item 1A. Risk Factors 6 Item 2. Properties 17 Item 3. Legal Proceedings 17 Item 4. Submission of Matters to a Vote of Security Holders 17 PART II 18 Item 5. Market for Registrant's Common Stock and Related Stockholder Matters 16 Item 6. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7. Financial Statements F-1 to F-24 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 29 Item 8A. Controls and Procedures 29 PART III 31 Item 9. Directors and Executive Officers of the Registrant 31 Item 10. Executive Compensation 34 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 Item 12. Certain Relationships and Related Transactions 37 Item 13. Exhibits and Reports on Form 8-K 37 Item 14. Principal Accountant Fees and Service 38 PART I ITEM 1. BUSINESS COMPANY HISTORY AND INTRODUCTION Aspire International Inc. (Aspire or the Company) is an innovator of high performance semiconductors that enable data communication network connectivity. The Company was incorporated in the State of Maryland on October 14, 1997 under the name Griffin Industries, Inc. The Company had no operations prior to the acquisition of Perfisans Networks Corporation (Perfisans). On December 3, 2003, the company changed its name to Perfisans Holdings, Inc. The Company acquired all of the capital stock of Perfisans Networks Corporation, a Canadian company registered in the Province of Ontario on December 19, 2003. As a result of the acquisition, Perfisans Networks Corporation became our wholly owned subsidiary. On October 18, 2007, the Company has effect a Twenty-Five (25) to One (1) reverse stock split. On October 25, 2007, the Company changed its name to Aspire International, Inc. INDUSTRY BACKGROUND World commerce, government, scientific, military and other activities today rely on the rapid, reliable and accurate transfer of business information, scientific data, and correspondence between individuals and organizations. This sharing and transfer of data and other information occurs locally within organizations, between groups of organizations, within communities and countries, and internationally around the world. This sharing and transfer of information is done by means of internal and external systems known as networks. A network within an organization is typically known as a Local Area Network (LAN), or an Intranet, and an external network between organizations is generally referred to as a Wide Area Network (WAN). Similarly, a network operating in a city or other such community is often referred to as a Metropolitan Area Network, or MAN. The term Extranet is also used to denote networks used by companies to communicate with suppliers and customers. The data and other information are transmitted within and between these networks. In this explanation, the term "data" is used to denote business information, scientific data and correspondence. To enable this sharing of information within a LAN, an agreed language or convention or "standard" must be used so that the various computer systems can effectively communicate with each other. One commonly used such standard is known as "Ethernet" which has become the de-facto LAN standard. The rate, or speed, at which data is transferred, is a critical factor in determining the efficiency of the network. The data transfer speed is expressed in terms of the number of millions of bits of data, which are transferred per second, or "Mega bits per second This is abbreviated to Mbps". Typical speeds encountered are 10 Mbps and 100 Mbps, with "10/100Mbps" being the common acronym. To meet the demand for faster data throughput, a speed of 1000Mbps is now targeted in the networking industry. 1000Mpbs is also known as "Gigabit". With the growth of globalization and the advance of developing countries, it is generally recognized that the amount of such data and other information that is being sent locally, nationally and around the world is continually growing, and 1 in turn requires the continual enhancement of both the computer systems involved and the NIC technology. Management believes that it is this ongoing need for the enhancement of the NIC technology that presents growing business opportunities for the application and use of Perfisans technology and products. The quality and efficiency of the technology utilized in such NICs is critical to the successful, rapid and reliable sharing and transmitting of data. The Companys technology and devices are designed to increase speed and the ability to share data. The Company delivers its technology in what Management believes to be a cost effective solution embodied in silicon chips or semiconductors. The rate, or speed, at which data is transferred across networks, is critical since the growth of business and other activity results in an ever-increasing amount of data being transferred. In turn, the ability of the various computer, router and server components, that make up the networks, to "keep up" with this increasing traffic (also referred to as "bandwidth") in data is being stretched to the limits of the technology used in these various network component systems. This results in "bottlenecks" within the networks which ultimately slows down the transfer of data. We have designed a Gigabit Ethernet solution, which is designed to significantly reduce the need for the network processors to devote a large portion of their processing power to managing the TCP/IP overhead. This is known as "TCP/IP OffLoad", and the Perfisans chip is therefore known as a "TCP/IP Off-Load Engine", or "TOE". The markets for Perfisans' TOE devices are therefore all users of NIC cards, which includes manufacturers of laptop and desktop computers, routers, servers, Storage Area Networks (SAN), LAN, MAN, and WAN systems. An important additional market segment is the Small Business Home Office sector, known as "SOHO", which includes individual consumers. Perfisans intends to address all of these markets with what management believes are competitively priced products. In addition to NIC cards, our chips will be installed directly on motherboards in desktop and laptop computers, thereby conserving space where it is at a premium, and in "host bus adapters". The "host" is the computer in which the NIC or the Companys chip is installed, and incorporates the processor (CPU) which normally has the job of managing the entire data packet. Management believes that computer networking is a growing segment of the Information Technology (IT) industry. Although PC networking began to be used widely in the 1980s with the rise of client/server computing, a number of recent trends have greatly accelerated their adoption and expansion. As firms try to enhance efficiency and worker productivity to remain competitive, they are increasing their use of Intranets for shared applications and internal files, Extranets to connect to external suppliers and customers, and the Internet. In addition, the growing number of network users and the increasing average size of electronic files sent through them require networks with greater speed and bandwidth, driving users to upgrade or expand their networking technologies. Management believes that the current drive presents an opportunity for us to meet the demand for optimized network solutions by developing a family of products, or chips to address the Storage Area Network (SAN), LAN, MAN, and WAN. Management intends to use marketing strategies and tactics based on the Companys capabilities and benefits to develop and maintain strong, sustainable competitive positions in the Consumers, SOHO, and Enterprise markets. A key component of our marketing strategy will be the development of partnerships with 2 industry leading OEMs (original equipment manufacturers) and non-competing chipmakers, in order to gain exposure to maximum market share in the shortest possible time. Management believes that our TOE technology alleviates the growing bottleneck experienced by networks and significantly increases the data throughput speed in increasingly complex network applications in video-over-internet protocol, voice-over-internet protocol, SOHO applications and storage networking. Our TOE technology, is designed to (a) conserve space in PCs by inserting our network chip in the "motherboard", and (b) avoid the cost of replacing or rebuilding existing network infrastructure due to our TOE chip's backward compatibility with 10/100Mbps systems. Perfisans has developed an additional technology, the System Network Accelerator (SNA). Our SNA is designed to provide a carefully balanced hardware and software implementation, partitioning and filtering of different network information, in a system where different network situations are handled by different paths in the chip architecture. We intend to market our technology to the niche market created through the rapid expansion of networking standards to Gigabit Ethernet technology. We believe that our relationships with various OEM groups and non-competing chipmakers in the Far East will assist us in marketing our technology. INDUSTRY OVERVIEW  Our Management estimates that the Gigabit Ethernet market has been projected to be a multi-billion dollar market, by the industry.  We believe that success in the semiconductor industry goes to the company which succeeds in being the first to market. Prime examples are ATI Technologies in the graphic chips market and Genesis Microchip in the flat panel display market. Our first product was launched during the 2 nd quarter of 2006 and now is undergoing a commercialization stage. Ethernet based communications is the de-facto technology for Local Area Networks (LAN) today. Ethernet was initially designed when networking speeds were much slower, and when host system Central Processing Unit (CPU) resources were considered more than ample. However, the inexorable rise in network throughput to today's Gigabit levels has not been accompanied by commensurate increases in host CPU resources. This scenario has created a serious and growing bottleneck in networks, with a consequent poor overall network performance. Processing network traffic overhead can now consume 80% of the CPU resources, thus leaving few resources for applications processing and sharply limiting network performance, speed, and scalability. As Internet applications continue consuming more CPU resources, such as in the case of popular applications such as File Transfer, Rich Media Streaming, Voice over Internet Protocol (VOIP), Video over IP, Storage Networking and Content Delivery Network, there will be an increasing need to off-load the processing of the TCP/IP protocol from the host CPU. As previously explained, the main reason for network bottlenecks is that the need for the host computer to process the TCP/IP overhead, in addition to processing the data payload, significantly slows down the effective network speed. 3 The Technical Solution As previously explained, Management believes that Perfisans Gigabit Ethernet TOE products, embedded in the Network Interface Card (NIC) will yield significant increases in data throughput. Our technology significantly reduces drag on the network speed by freeing up the host computer processor to concentrate on processing the payload data. In addition, The Companys TOE chip's backward compatibility with older 10/100 Mbps network systems is designed to eliminate the need for the operator to invest in costly system upgrades or replacements. The benefits accrued in breaking the bottleneck caused by TCP/IP processing in the host system lies in gaining the benefits of higher performance networking applications. This not only immediately benefits current server and desktop Gigabit Ethernet applications, but accelerates the two paradigm shifts in modern computing: (a)networked storage and (b)client/server-based computing. Management believes that as network throughputs further outpace processor speeds, the advantages of TOE will become even more indispensable as these trends accelerate. Management sees no signs that this growth in network data throughput and storage is declining. Management believes that the rapidly pressing need to alleviate the bottleneck caused by weak host CPU being thus increasingly burdened with both processing the ever faster payload transfer speeds, as well as the TCP/IP protocol, presents a growth business opportunity to Perfisans. ASPIRES PRODUCTS: We have developed a series of low cost and high volume semiconductor Application Specific Integrated Circuits (ASIC) to handle offloading of the TCP/IP processing from the CPU. Management believes that its Gigabit + TOE products will contribute to the trend to replace existing, slower 10/100 Mbps network interface cards with faster cards with technology that facilitates data transfer speeds up to 10Gbps. These chips utilize the TOE technology to produce higher transfer speeds across networks using existing NIC architecture. Management believes that these chips will greatly address the needs of the emerging IP-SAN market and offer significant enhancements to the Gigabit Ethernet market. We have completed the design of a single port gigabit network interface controller ENA1001 and released the product to the market. The Company has also commenced meeting prospective customers with samples of this product. We have also completed the design of a single port gigabit network interface adapter card ENA5031 using our single port gigabit network interface controller ENA1001. This adapter serves two purposes. One is to act as the demonstration vehicle for the ENA1001 controller. We will also sell this single port gigabit network interface adapter card ENA5031 to the computer system integrators. We have identified three market segments with potential need for our chips:  Consumer  Small Office Home Office (SOHO) and  Enterprise (large organizations networking) Market. The markets for our TOE devices are all users of NIC cards, which include manufacturers of laptop and desktop computers, routers, servers, Storage Area 4 Networks (SAN), LAN, MAN, and WAN systems. In addition, an important additional market segment is the Small Business Home Office sector, known as "SOHO", which includes individual consumers. We intends to address all of these markets with competitively priced products. In addition to NIC cards, our chips will be installed directly on motherboards in desktop and laptop computers, thereby conserving space where it is at a premium, and in "host bus adapters", The "host" is the computer in which the NIC or our chip is installed, and incorporates the processor (CPU), which normally has the job of managing the entire data packet. ASPIRES TECHNOLOGY Aspires technology utilizes System-On-A-Chip (SOC) designs and our chips require no software programming to be performed by the customer. MANUFACTURING Although we believe that it has a choice of several leading semiconductor foundries for the manufacture of its chips, to date it has utilized OKI Semiconductor Company in Japan to manufacture its sample chips. Purchase orders will be made between us and foundries, which manufacture products of this type. The purchase orders typically will cover the cost and lead times of the products being produced. RESEARCH AND DEVELOPMENT We have invested significant resources towards research and development activities in order to develop our products. These expenses are expected to be 100% borne directly by our customers. These costs will be built into the selling price of products. INTELLECTUAL PROPERTY Aspire's SNA (Storage Network Accelerator) Technology effectively addresses the network-processing bottleneck by processing the network protocol, including TCP/IP and iSCSI in the Companys chip, thereby sharply reducing host processor overhead. The technology is implemented by using a carefully balanced hardware and software implementation, partition and filtering of different network information. Different network situations are handled by different paths in the architecture. This approach is unique to Aspire and Management filed a provisional patent application (Patent No. 60/495,518) covering this technology in August 2003. There can be no assurance that such patents and trademarks will be granted or if granted that they will successfully protect our proprietary technology and trade secrets. ASPIRES COMPETITIVE ADVANTAGE The market for TCP/IP Offload engine products is characterized by rapid technological advances, frequent new product introductions, evolving industry standards and competitive pricing. Companies in the market compete based on price point and the ability to deliver innovative products. As this is an emerging market, management expects our competitive pressure to come from both start-ups and traditional network component vendors. Although the Network Processor Units (NPU) segment presently contains numerous start-ups, management believes that it has a wide enough head start to gain and hold mind share and market share in this segment of the Network Processor Units arena. This is 5 critical in the computing industry as Management believes that the company that launches its product first can easily capture a significant market share. Some of our competitors have positioned their products at the low end of the industry. This portion of the industry has the characteristics of a commodity market with minimal product performance, low and unpredictable average selling prices (ASPs), continual price pressure and consequent unpredictable gross margins. We had positioned our products at the high end of the industry with high guaranteed performance levels, in order to attract higher and more predictable ASPs and gross margins. In comparison to our primary competitors, management believes that Aspire possesses key competitive advantages, and that Aspires strength lies in its ability to deliver highly integrated, and fully featured products, and in-depth support to our customers through their entire product development cycle in a partnership business relationship. This approach will ensure rapid times to market for our customers, while also enabling us to secure the edge in capturing new customer business ahead of our competition, and the potential to win repeat volume business at predictable and high ASPs and gross margins. We will employ this partnership business model to capture an increasing share of the strategic Original Equipment Manufacturers (OEMs) who serve the key SOHO and home networking markets. Management believes that other competitors in the TOE/Storage network processor market are primarily targeting the enterprise market. Management believes that our primary competitors are Aegis Broadband Inc. and Marvell Technology Ltd. Sustainable Competitive Advantage We have designed our initial portfolio of products with what management believes to be strong sustainable competitive advantages, including: Superior performance and design The SNA architecture delivers high performance data path optimization and a protocol engine with software flexibility and true wire speed delivery that maximizes the utilization of the wire bandwidth. There is no data replication or copying during data processing so data transfer speed is optimized. It easily scales to 10 Gbps and beyond through straightforward semiconductor process scaling. Cost leadership and price competitiveness Management has taken a comparative look at the products offered by our competitors and believes that our products have the best price/performance and are the most price competitive solutions in the entire TOE and iSCSI market. Management believes that this enables us to secure increasing market share with healthy gross margins through the entire product life/ASP cycle. Higher overall ROI for customers Customers using our products will benefit from fast times to market as a result of:  Significantly reduced product development cycles;  The simplicity of our hardware design; 6  The absence of a need for software programming, which translates into a much reduced development cycle;  Aspires System On Chip (SoC) methodology providing scalability; and  Aspires commitment to in-depth design and application support throughout the customer's product development cycle. MARKETING AND DISTRIBUTION Our products are primary sold through channel partners which including commissioned manufacturer's agents, distributors, as dictated by local market conditions. We are developing partnership relationships with potential customers in the industry. Aspire has chosen Taiwanese manufacturers to be the first target customer base for the following reasons:  Aspire already enjoys existing strong business connections in this location;  These companies, and Taiwanese companies in general, will typically benefit from and welcome our superior IC design expertise, and are prone to rapid adoption of new and better performing products; and  The economic slowdown in North America has caused us to direct immediate attention to penetrating the Taiwanese market by leveraging the extensive experience and connection of our management team. As a component supplier to Network Infrastructure companies, it is important to develop strategic relationships with these companies. While we have not generated any sales to date, management believes, although there can be no assurance, that the industry contacts available through our management will bring a great deal of credibility to the entire organization, and will facilitate and expedite the forging of strong strategic alliances. The wider focus of the Company is to target strategic OEMs in the United States, Europe and Asia. We are currently engaged in negotiations with manufacturer agents (known as reps) and distributors (known as distis) in Canada and Taiwan. EMPLOYEES As of March 31, 2008, we had four full-time employees and 10 contractors in Canada, US, Taiwan and China. ITEM 1A. Risk Factors If any of the adverse events described in this risk factors section actually occur, our business, results of operations and financial condition could be materially adversely affected, the trading price of our common stock could decline. We have had operating losses and no revenues to date and can not assure that we will be profitable in the foreseeable future RISKS RELATED TO OUR COMPANY WE HAVE GENERATED VERY LIMITED REVENUES. IF WE ARE UNABLE TO GENERATE SUFFICIENT REVENUES IN THE FUTURE, WE MAY NOT BE ABLE TO CONTINUE OUR BUSINESS. 7 Although we are in the stages of marketing our products, we are still in our formative stage. As a result of the nature of our business, we have incurred substantial operating expenses without generating any significant revenues. The revenues that we have generated to date were not from the sale of our primary products. The revenues were from trading of goods during the year. OUR AUDITORS HAVE AUDITED OUR FINANCIAL STATEMENTS ASSUMING THAT WE WILL CONTINUE AS A GOING CONCERN. Our auditors have included a going concern opinion that states that we have no established sources of revenue and that there is substantial doubt about our ability to continue our operations. In the event that we do not effectuate our plan of operations, as to which there can be no assurance, we may not be able to continue our operations. In addition, the existence of the going concern opinion may make it more difficult for us to obtain additional financing or acceptable credit terms. IF WE CONTINUE OUR HISTORY OF LOSSES, IT MAY CAUSE A DECLINE IN OUR STOCK PRICE OR AN INABILITY TO CONTINUE OUR OPERATIONS. We expect to continue to incur losses as we spend additional capital to develop and market our technologies and establish our infrastructure and organization to support anticipated operations. We cannot be certain whether we will ever earn a significant amount of revenues or profit, or, if we do, that we will be able to continue earning such revenues or profit. Also, the current economic weakness may limit our ability to develop and ultimately market our technologies. Any of these factors could cause our stock price to decline or cause us to discontinue our operations. IF WE ARE UNABLE TO RAISE ADDITIONAL CAPITAL, OUR BUSINESS MAY FAIL OR OUR OPERATING RESULTS AND OUR STOCK PRICE MAY BE MATERIALLY ADVERSELY AFFECTED. Because we have not generated any significant revenues to date, we need to secure adequate funding. If we are unable to obtain adequate funding, we may not be able to successfully develop and market our products and our business will most likely fail. To secure additional financing, we may have to borrow money or sell more securities, which may reduce the value of the existing securities. We may be unable to secure additional financing on favorable terms or at all. Selling additional stock, either privately or publicly, could dilute the equity interests of our stockholders. If we borrow more money, we will have to pay interest and may also have to agree to restrictions that limit our operating flexibility. If we are unable to obtain adequate financing, we may have to curtail business operations, which would have a material negative effect on operating results and most likely result in a lower stock price. OUR INABILITY TO RETAIN AND ATTRACT KEY PERSONNEL COULD ADVERSELY AFFECT OUR ABILITY TO DEVELOP OUR PRODUCTS. We believe that our future success will depend on the abilities and continued service of certain of our senior management and executive officers, particularly our President and Vice President of Operations and Business Development and those persons involved in the research and development of our products. If we are unable to retain the services of these persons, or if we are unable to attract additional qualified employees, researchers and consultants, we may be unable to successfully finalize and market our products and other future products being developed. 8 In addition, as the source of our technological and product innovations, our key technical personnel represent a significant asset. Our success depends on our ability to continue to attract, retain and motivate qualified technical personnel. The competition for technical personnel is intense in the semiconductor industry, and we therefore cannot assure that we will be able to attract and retain qualified technical and other personnel necessary for the design, development, manufacture and sale of our products. We may have particular difficulty attracting and retaining key personnel during periods of poor operating performance, given, among other things, the use of equity-based compensation by us and our competitors. The loss of the services of one or more of our key employees or our inability to attract, retain and motivate qualified technical personnel, could have a material adverse effect on our ability to develop our products. OUR LACK OF DIVERSIFICATION MAY SUBJECT US TO AN INCREASED RELIANCE ON A PARTICULAR SEGMENT OF AN INDUSTRY. Because of the extremely limited financial resources that we have, it is unlikely that we will be able to further diversify our operations. Our probable inability to diversify our activities will subject us to economic fluctuations within one or two particular businesses or industries and therefore increase the risks associated with our operations. RISKS RELATED TO OUR BUSINESS WE OPERATE IN THE HIGHLY CYCLICAL COMPUTER CHIP INDUSTRY, WHICH IS SUBJECT TO SIGNIFICANT DOWNTURNS, WHICH COULD RESULT IN A FAILURE TO ACHIEVE OUR ANTICIPATED REVENUES. From time to time changes in general economic conditions, together with other factors, cause significant upturns and downturns in the industry. Periods of industry downturn, as we experienced beginning in calendar year 2001, have been characterized by diminished product demand, production overcapacity, high inventory levels and accelerated erosion of average selling prices. These characteristics, and in particular their impact on the level of demand for computer chips, may cause substantial fluctuations in our revenues and results of operations. During the late 1990's and extending into 2000, the computer chip industry enjoyed unprecedented growth. However, beginning in calendar year 2001, the industry was adversely impacted by a global economic slowdown and an abrupt decline in demand for many of the end-user products that incorporate our products. The impact of weakened end-customer demand was compounded by higher than normal levels of inventories among our original equipment manufacturer, or OEM, subcontractor and distributor customers. Should the reduced end-customer demand continue, this could result in underutilization of our manufacturing capacity, changes in revenue mix and other impacts that would continue to materially and adversely affect our operating results. Because of the cyclical nature of the computer chip industry, we cannot assure of the timing, duration or magnitude of any recovery in our industry or that a recovery will occur. We cannot assure that the computer chip semiconductor industry will not experience renewed, and possibly more severe and prolonged, downturns in the future, or that our operating results or financial condition will not be adversely affected by them. We have experienced these cyclical 9 fluctuations in our business and may experience cyclical fluctuations in the future. IF WE ARE NOT ABLE TO COMPETE EFFECTIVELY IN THE COMPETITIVE CHIP MANUFACTURING INDUSTRY, WE MAY NOT BE ABLE TO ACHIEVE SIGNIFANT SALES OF OUR PRODUCTS. Our future success depends on our ability to compete effectively with other manufacturers of network and storage chips, including major manufacturers of chips which have greater resources than we do. We are an early-stage research and development company engaged exclusively in developing our initial products. We have not yet completed our first product and have no revenue from operations. As a result, we may have difficulty competing with larger, established chip manufacturing companies. Most of our potential competitors will be established, well-known companies that have:  substantially greater financial, technical and marketing resources;  larger customer bases;  better name recognition;  related product offerings; and  larger marketing areas. Companies such as Intel, Broadcom and AMD are major, international providers of chip solutions for the network and storage industry. Because these companies may possibly develop alternative solutions for their own product lines, they may ultimately be in competition with us. These companies represent a wide array of products, technologies and approaches. Most of these companies have more resources than we do and, therefore, a greater opportunity to develop comparable products and bring those products to market more efficiently than we do. If we do not compete effectively with current and future competitors, we may not be able to achieve significant sales of our products. THE MARKETS INTO WHICH WE SELL OUR PRODUCTS ARE CHARACTERIZED BY RAPID TECHNOLOGICAL CHANGE, WHICH COULD RESULT IN OUR PRODUCTS BECOMING OBSOLETE. The demand for our products can change quickly and in ways that we may not anticipate. Our markets generally exhibit the following characteristics:  rapid technological developments and product evolution;  rapid changes in customer requirements;  frequent new product introductions and enhancements;  demand for higher levels of integration, decreased size and decreased power consumption;  short product life cycles with declining prices over the life cycle of the product; and  evolving industry standards. These changes in our markets may contribute to the obsolescence of our products. Our products could become obsolete or less competitive sooner than anticipated because of a faster than anticipated change in one or more of the above-noted factors. IF OEMS AND ODMS OF ELECTRONICS PRODUCTS DO NOT DESIGN OUR PRODUCTS INTO THEIR EQUIPMENT, WE WILL HAVE DIFFICULTY SELLING THOSE PRODUCTS. MOREOVER, A "DESIGN WIN" FROM A CUSTOMER DOES NOT GUARANTEE FUTURE SALES TO THAT CUSTOMER. Our products will not be sold directly to the end-user, if at all, but will be components or subsystems of other products. As a result, we expect to rely on 10 OEMs and ODMs of electronics products to select our products from among alternative offerings to be designed into their equipment. Without these "design wins," we will have difficulty selling our products. If a manufacturer designs another supplier's product into one of its product platforms, it will be more difficult for us to achieve future design wins with that platform because changing suppliers involves significant cost, time, effort and risk on the part of that manufacturer. Also, achieving a design win with a customer would not ensure that we will receive significant revenues from that customer. Even after a design win, should we obtain one, the customer would not be obligated to purchase our products and could choose at any time to reduce or cease use of our products, for example, if its own products are not commercially successful, or for any other reason. We cannot assure that we will ever to achieve design wins or that we would be able to convert any design wins into actual sales. LENGTHY PRODUCT DEVELOPMENT AND SALES CYCLES ASSOCIATED WITH OUR PRODUCTS MAY RESULT IN SIGNIFICANT EXPENDITURES BEFORE GENERATING ANY REVENUES RELATED TO THOSE PRODUCTS, WHICH COULD RESULT IN SEVERE CASH FLOW ISSUES. After our product has been developed, tested, and manufactured, our customers may need three months to integrate, test and evaluate our products and an additional three months to begin volume production of equipment which incorporates the products. This lengthy cycle time increases the possibility that a customer may decide to cancel or change product plans, which could reduce or eliminate our sales to that customer. As a result of this lengthy sales cycle, we may incur significant research and development expenses, and selling, general and administrative expenses, before we generate the related revenues for these products. Furthermore, we may never generate the anticipated revenues from a product after incurring such expenses if our customer cancels or changes its product plans. UNCERTAINTIES INVOLVING THE ORDERING AND SHIPMENT OF OUR PRODUCTS COULD CAUSE ADVERSELY AFFECT OUR BUSINESS US TO HAVE EXCESS INENTORY. We expect that any sales will typically be made pursuant to individual purchase orders and not under long-term supply arrangements with any customers. Any customers we obtain may cancel orders before shipment.
